     Case 5:20-cv-02420-JWH-SP Document 1 Filed 11/19/20 Page 1 of 8 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Sabtecha More
7

8
                           UNITED STATES DISTRICT COURT

9           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11                                           CASE NO. 5:20-cv-02420
12
     Sabtecha More,
13
                         Plaintiff,          PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
14
           v.                                 1. Violation of the Rosenthal Fair Debt
15
                                                 Collection Practices Act
16   Kohl’s, Inc.                             2. Violation of the Telephone Consumer
                                                 Protection Act
17
                         Defendant.
18

19         COMES NOW Plaintiff Sabtecha More, an individual, based on information
20   and belief, to allege as follows:
21                                    INTRODUCTION
22      1. This is an action for damages brought by an individual consumer for
23   Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
24   Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
25   from engaging in abusive, deceptive, and unfair practices and violation of the
26   Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”),
27

28

                                              1
     Case 5:20-cv-02420-JWH-SP Document 1 Filed 11/19/20 Page 2 of 8 Page ID #:2




1    which prohibits the use of automated dialing equipment when making calls to
2    consumers.
3       2. Plaintiff brings this action against Defendant Kohl’s, Inc. (hereinafter
4    “Defendant” or “Kohl’s”) for its abusive and outrageous conduct in connection with
5    debt collection activity.
6       3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
7    following findings and purpose in creating the Rosenthal Act:
8
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
9          Unfair or deceptive collection practices undermine the public
10         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
11

12          (2) There is need to ensure that debt collectors and debtors exercise
13
            their responsibilities to another with fairness and honesty and due
            regard or the rights of the other.
14

15          (b) It is the purpose of this title to prohibit debt collectors from engaging
            in unfair or deceptive acts of practices in the collection of consumer
16
            debts and to require debtors to act fairly in entering into and honoring
17          such debts, as specified in this title.
18
        4. While many violations are described below with specificity, this Complaint
19
     alleges violations of the statutes cited in their entirety.
20
        5. The TCPA was designed to prevent calls like the ones described herein, and
21
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
22
     intended to give consumers a choice as to how corporate entities may contact them
23
     and to prevent the nuisance associated with automated or prerecorded calls.
24
                                 JURISDICTION & VENUE
25
        6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
26
     U.S.C. § 227.
27
        7. This venue is proper pursuant to 28 U.S.C. §1391(b).
28

                                                  2
     Case 5:20-cv-02420-JWH-SP Document 1 Filed 11/19/20 Page 3 of 8 Page ID #:3




1        8. Plaintiff is a citizen of the State of California and resides within this judicial
2    district.
3       9. Defendant is a nationwide retailer that does business throughout the United
4    States, including California.
5                              GENERAL ALLEGATIONS
6       10. Plaintiff Sabtecha More (hereinafter “Plaintiff”) is an individual residing in
7    the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
8       11. At all relevant times herein, Kohl’s was a company engaged, by the use of
9    mail, email, and telephone, in the business of collecting a debt from Plaintiff, and a
10   “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
11      12. At all relevant times, Defendant acted as a “debt collector” within the
12   meaning of Cal. Civ. Code §1788.2(c)
13      13. Plaintiff opened an unsecured credit account with Defendant in 2017.
14      14. The account Plaintiff opened with Defendant was primarily for personal,
15   family or household purposes and is therefore a “debt” as that terms is defined by
16   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
17      15. Defendant has been attempting to collect on a debt that originated from
18   monetary credit that was extended primarily for personal, family, or household
19   purposes, and was therefore a “consumer credit transaction” within the meaning of
20   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
21      16. Because Plaintiff, a natural person allegedly obligated to pay money to
22   Defendant rising from what Plaintiff is informed and believes was a consumer credit
23   transaction, the money allegedly owed was a “consumer debt” within the meaning
24   of California Civil Code § 1788.2(f) of the Rosenthal Act.
25      17. Plaintiff is informed and believes that Defendant is one who regularly
26   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
27   collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
28   Act, and thereby engages in “debt collection” within the meaning of the California
                                                3
     Case 5:20-cv-02420-JWH-SP Document 1 Filed 11/19/20 Page 4 of 8 Page ID #:4




1    Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
2    the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
3       18. Plaintiff’s account was an unsecured credit account and Plaintiff began
4    making payments on the card shortly after it was opened.
5       19. Plaintiff was making payments on the account for several years before She
6    became financially unable to keep up with the monthly payments.
7       20. Defendant began contacting Plaintiff in approximately July of 2020 to
8    inquire about the status of the account and to collect on the payments that were no
9    longer being made.
10      21. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
11   seek some type of financial relief.
12      22. Counsel for Plaintiff sent Defendant a letter confirming representation of
13   Plaintiff and informing Defendant that it was to no longer contact Plaintiff directly
14   and that all calls/letters/collection efforts were to no longer be directed at Plaintiff.
15      23. The contents of the letter also informed Defendant that Plaintiff was
16   withdrawing her consent to be contacted on her cellular telephone.
17      24. Counsel for Plaintiff sent the letter of representation via certified mail to
18   Defendant on August 1, 2020.
19      25. Defendant received and processed the certified letter on August 5, 2020
20      26. Plaintiff informed Defendant that she was revoking her consent to be called
21   on her cellular telephone in August of 2020.
22      27. Defendant continued to contact Plaintiff even after receiving the August 5,
23   2020 letter of representation and revocation of consent.
24      28. Defendant, despite receiving notice from Plaintiff, continued to contact
25   Plaintiff through phone calls to Plaintiff’s cellular telephone.
26      29. Defendant would sometimes call Plaintiff numerous times each day
27   demanding payment on the account.
28

                                                 4
     Case 5:20-cv-02420-JWH-SP Document 1 Filed 11/19/20 Page 5 of 8 Page ID #:5




1       30. Defendant would use an automatic dialing machine when placing the calls to
2    Plaintiff.
3       31. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
4    to Defendant despite Defendant being notified that Plaintiff had retained counsel to
5    deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
6    to be contacted on her cellular telephone.
7       32. Defendant’s calls were frequent in nature and continued despite receiving
8    written confirmation that Plaintiff was represented by an attorney and that all calls
9    to Plaintiff’s cellular telephone were to stop.
10      33. Despite receiving written notice regarding Plaintiff’s representation by
11   counsel and revocation of her consent to be contacted on her cellular telephone
12   Defendant continued to call and contact Plaintiff daily regarding her account with
13   Defendant.
14

15
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
16                            (Cal. Civ. Code §§ 1788-1788.32)
17                               (Against Defendant Kohl’s)
18
        34. Plaintiff realleges and incorporates herein the allegation in each and every
19
     paragraph above as though fully set forth herein.
20
        35. Plaintiff provided written notice that she was represented by sending
21
     Defendant a letter with the name, address, and contact information of her attorney
22
     and informed Defendant that she was represented.
23
        36. Defendant continued to call and attempt to make contact with Plaintiff
24
     despite receiving notice of representation and being informed that Plaintiff had
25
     retained counsel in an effort to deal with the debt that was owed to Defendant.
26
        37. The calls and communications made by Defendant to Plaintiff were not
27
     related to statements of Plaintiff’s account and were attempts to collect a debt.
28

                                                  5
     Case 5:20-cv-02420-JWH-SP Document 1 Filed 11/19/20 Page 6 of 8 Page ID #:6




1       38. To date Plaintiff has received over sixteen calls and from Defendant after
2    Defendant was made aware that Plaintiff was represented by an attorney.
3       39. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
4    receiving noticed that Plaintiff had retained an attorney.
5
                             SECOND CAUSE OF ACTION
                              (Violation of the Rosenthal Act)
6                            (Cal. Civ. Code §§ 1788-1788.32)
7                                (Against Defendant Kohl’s)
8
        40. Plaintiff realleges and incorporates herein the allegation in each and every
9
     paragraph above as though fully set forth herein.
10
        41. Kohl’s placed over 16 calls to Plaintiff.
11
        42. Plaintiff was contacted multiple times per day by Kohl’s
12
        43. Kohl’s violated Cal. Civ. Code §1788.11 by calling Plaintiff over 16 times
13
     over a two-week period in a deliberate attempt to call Plaintiff repeatedly and annoy
14
     Plaintiff.
15
                              THIRD CAUSE OF ACTION
16                              (Violation of the TCPA)
17
                                    (47 USC § 227)
                               (Against Defendant Kohl’s)
18

19      44. Plaintiff realleges and incorporates herein the allegation in each and every
20   paragraph above as though fully set forth herein.
21      45. Defendant was informed that Plaintiff revoked her consent to be contacted by
22   Defendant in August of 2020.
23      46. Defendant called Plaintiff numerous times since Plaintiff withdrew her
24   consent to be contacted by an automatic dialing machine.
25      47. Defendant would contact Plaintiff nearly daily regarding payment on the
26   accounts.
27

28

                                               6
     Case 5:20-cv-02420-JWH-SP Document 1 Filed 11/19/20 Page 7 of 8 Page ID #:7




1       48. Defendant placed the above cited calls using an artificial or prerecorded voice
2    to deliver the collection messages without Plaintiff’s prior express consent.
3       49. All calls placed by Defendant to Plaintiff utilized an “automatic telephone
4    dialing system” as defined by 47 U.S.C. §227(a)(1).
5       50. These calls were made to Plaintiff’s cellular telephone and were not calls for
6    an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
7       51. Plaintiff expressly revoked any consent that may have previously been given
8    to Defendant to be contacted by an automatic dialing machine in April of 2020.
9       52. Overall Plaintiff was contacted on at least 16 (sixteen) separate occasions by
10   Defendant on his cellular phone despite informing Defendant that she was revoking
11   any consent to be contacted on her cellular telephone.
12      53. These telephone calls by Defendant, or its agent, violated 47 U.S.C.
13   §227(b)(1)(A)(iii).
14                               PRAYER FOR RELIEF
15   WHEREFORE, Plaintiff prays for judgment as follows:
16            a. An award of actual damages pursuant to California Civil Code
17                §1788.30(a), as will be proven at trial, which are cumulative and in
18                addition to all other remedies provided for in any other cause of action
19                pursuant to California Civil Code §1788.32,
20            b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
21                §1788.30(b), which are cumulative and in addition to all other remedies
22                provided for in California Civil Code §1788.32,
23            c. An award of costs of litigation and reasonable attorney’s fees pursuant
24                to Cal. Civ. Code §1788.30(c),
25            d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
26                §227(b)(3)(C) for each and every violation, and
27            e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
28                conduct in the future.
                                               7
     Case 5:20-cv-02420-JWH-SP Document 1 Filed 11/19/20 Page 8 of 8 Page ID #:8




1
                                           Gale, Angelo, Johnson, & Pruett, P.C.
2    Dated: November 19, 2020                     By: /s/ Joe Angelo
3                                                 Joe Angelo
                                                  Elliot Gale
4
                                                  Attorneys for Plaintiff
5

6
                            DEMAND FOR JURY TRIAL

7         Plaintiff hereby demands trial of this matter by jury.
8

9
                                           Gale, Angelo, Johnson, & Pruett, P.C.
10   Dated: November 19, 2020                     /s/ Joe Angelo
11                                                Joe Angelo
                                                  Elliot Gale
12
                                                  Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              8
